NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a1019n.06

                                          No. 13-1206

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                       )                                 FILED
                                                )                           Dec 05, 2013
       Plaintiff-Appellee,                      )                       DEBORAH S. HUNT, Clerk
                                                )
v.                                              )
                                                )    ON APPEAL FROM THE
ANTHONY THOMAS,                                 )    UNITED STATES DISTRICT
                                                )    COURT FOR THE WESTERN
       Defendant-Appellant.                     )    DISTRICT OF MICHIGAN
                                                )



       BEFORE: BOGGS and ROGERS, Circuit Judges; STEEH, District Judge.*


       PER CURIAM. Anthony Thomas, a federal prisoner, appeals through counsel the sentence

imposed following his guilty plea to charges of possession of a firearm by a felon and possession

with intent to distribute heroin.

       Thomas was sentenced under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e),

because he had three prior convictions “for a violent felony or a serious drug offense, or both.”

18 U.S.C. § 924(e)(1). This resulted in a guidelines sentencing range of 188 to 235 months of

imprisonment. Without the ACCA, his sentencing range would have been 57 to 71 months. Thomas

argued below that his conviction of fleeing and eluding was not a crime of violence and that the

“residual clause” of 18 U.S.C. § 924(e)(2)(B)(ii), which defines a violent felony as one that



       *
       The Honorable George Caram Steeh III, United States District Judge for the Eastern District
of Michigan, sitting by designation.
No. 13-1206
United States v. Thomas

“involves conduct that presents a serious potential risk of physical injury to another,” is void for

vagueness. The district court rejected these arguments and sentenced Thomas to 188 months of

imprisonment. Thomas repeats his arguments on appeal.

       We review de novo a district court’s determination that a defendant is an armed career

criminal. United States v. Doyle, 678 F.3d 429, 431 (6th Cir.), cert. denied, 133 S. Ct. 456 (2012).

The district court’s conclusion was in conformity with precedent from both the Supreme Court and

this circuit. See Sykes v. United States, 131 S. Ct. 2267, 2277 (2011) (holding that vehicle flight is

a violent felony for purposes of the ACCA); United States v. Young, 580 F.3d 373, 377, 381 (6th Cir.

2009) (holding that the Michigan offense of fleeing and eluding is a violent felony for purposes of

the ACCA).

       We also review de novo a challenge to the constitutionality of a statute. United States v.

Bowers, 594 F.3d 522, 527 (6th Cir. 2010). Again, the district court’s conclusion that the residual

clause is not unconstitutionally vague comports with precedent of the Supreme Court and this

circuit. See Sykes, 131 S. Ct. at 2277 (holding that the ACCA provides guidance that allows a

person to conform his conduct to the law); James v. United States, 550 U.S. 192, 210 n.6 (2007);

United States v. Taylor, 696 F.3d 628, 633 (6th Cir. 2012).

       Accordingly, we affirm the district court’s judgment.




                                                 -2-